879 F.2d 863Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, Petitioner.
No. 89-2061.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 12, 1989.Decided:  July 10, 1989.Rehearing and Rehearing In Banc Denied Aug. 10, 1989.

Curtis L. Wrenn, petitioner pro se.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis L. Wrenn has filed a petition for writ of mandamus in which he essentially asks this Court to reconsider its decision in Wrenn v. McFadden, No. 85-1664 (4th Cir.  Sept. 6, 1988) (unpublished).  Rule 40 of the Federal Rules of Appellate Procedure governing petitions for rehearing, not mandamus, affords the appropriate remedy for seeking reconsideration by this Court of one of its decisions.  Wrenn previously sought rehearing in No. 85-1664 pursuant to Rule 40, and that petition was denied.  His attempt to again seek reconsideration through this mandamus action is an improper use of that remedy.  Moreover, to the extent Wrenn seeks to compel the Equal Employment Opportunity Commission to provide him with information which it has allegedly withheld in violation of the Freedom of Information Act, 5 U.S.C. Sec. 552, his remedy lies under the Act, not by mandamus to this Court.


2
Wrenn's motion for leave to file a supplemental pleading is granted.  His petition for a writ of mandamus is


3
DENIED.